UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6458



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDREW RIVERA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CR-94-723, CA-00-298-17-3)


Submitted:   March 22, 2001                 Decided:   March 28, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrew Rivera, Appellant Pro Se. John Michael Barton, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andrew Rivera seeks to appeal the district court’s order con-

struing his motion filed under 28 U.S.C. § 2241 (1994) as one filed

under 28 U.S.C.A. § 2255 (West Supp. 2000), and denying the same as

successive.   We have reviewed the record and the district court’s

opinion and find no reversible error.*   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   United States v. Rivera, Nos. CR-94-723;

CA-00-298-17-3 (D.S.C. Feb. 23, 2000).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Rivera, for the first time, asserts in his informal brief
that his guilty plea and sentence are invalid under Apprendi v. New
Jersey, 530 U.S. 466 (2000). As with his claims below, because
Rivera has already filed a prior § 2255 motion, he may not file a
successive motion regarding this claim without first obtaining
leave from this Court via a 28 U.S.C.A. § 2244 (West Supp. 2000)
motion.   To the extent that Rivera wishes to raise an Apprendi
challenge under § 2241, this Court’s opinion in no way impedes his
ability to file another such motion in the district court where he
is currently confined.


                                 2